Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10), while provisionally electing SEQ ID NO: 18 in the reply filed on 10/26/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Priority
	The applicant’s priority request of Foreign Application JP 2018-127872, filed on 07/04/2018 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 03/26/2021 and 06/10/2022 was filed before the mailing date of the First Office Action on Merits on 11/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figures 12-1 and 12-2 are missing in the drawing, brief descriptions for the missing figures are noted on pg. 4 of Amendments to the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the paragraph numbers corresponding to paragraphs are improper, i.e. some paragraphs lack paragraph number, for e.g. on pg. 1, paragraph 3 is missing designation [0003], and Solution to Problem (pg. 4) has 3 paragraphs for paragraph designated [0011].  One suggestion is to remove paragraph numbers. 
Appropriate correction is required.
Claim Objections
Claims 4,5 objected to because of the following informalities: the parenthetical clause reciting “(wherein thymine may be uracil)”.  Appropriate correction is required.  One suggestion is to remove the parentheses. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating tauopathy, does not reasonably provide enablement for preventing tauopathy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
It should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.  Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
Claim 9 explicitly encompass preventing tauopathy associated with accumulation of 4R-tau in a subject.  Looking to the prior art for guidance, a search of the prior art did not identify any methods which effectively prevent tauopathy associated with accumulation of 4R-tau in a subject. The specification also does not provide any working example demonstrating prevention of  tauopathy associated with accumulation of 4R-tau in a subject.  Therefore, given the lack of knowledge present in the prior art and the lack of guidance provided in the specification with respect to preventing tauopathy associated with accumulation of 4R-tau, further experimentation would be required. Considering that the additional experimentation would require de novo experimentation without a guarantee of success, and further considering that any positive results (i.e., successful prevention of tauopathy associated with accumulation of 4R-tau in a subject) would amount to a significant advancement in the state of the art, the additional experimentation required is considered undue.
Furthermore, in In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here, where there is a relatively incomplete understanding in the biotechnological field involved, as described above, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  
Therefore, it is appropriate to reject the claims under 35 USC 112(a) for not being enabled to their full scope.  It is noted that amending the claims to, for example, a method of treating tauopathy associated with accumulation of 4R-tau in a subject in need thereof (i.e., remove “prevention” from the claims), would obviate this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kordasiewicz et al. U.S. Patent 10793856 (referred to as Kordasiewicz et al., issued 10/6/2020, pub. date: 4/5/2018 US2018/009426)
Kordasiewicz et al. teach SEQ ID NO: 2189 with the following 18mer base sequence: tattatcctttgagccac (table 39, Col. 199 and 200), and teach that “antisense compounds include one or more bicyclic nucleosides,” including ethylene-bridged nucleic acid (ENA) (Col. 39, lines 3 -12).  SEQ ID NO: 2189 reads on SEQ ID NO: 18 of the instant application and the SEQ ID NO: 18 falls within nucleotide 4-38 of SEQ ID NO: 44.  
Embodiment 11 discloses that “at least one modified internucleoside linkage is a phosphorothioate internucleoside linkage.” (Col. 5, line 3-5).  Kordasiewicz et al. teach administering “therapeutically effective amount of an antisense compound targeted to a Tau nucleic acid.” (Col. 50, lines 40-43).  Kordasiewicz et al. teach a method of reducing Tau expression in an individual and disclose various neurodegenerative diseases, including, tauopathy, Alzheimer’s Disease, Fronto-temporal Dementia (FTD). (Col. 50, lines 24-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kordasiewicz et al. U.S. Patent 10793856, in view of Morita et al. (Bioorganic and Medicinal Chemistry Letters, 2002, 12, 73-76; referred in IDS).  
As noted above, Kordasiewicz et al. disclose SEQ ID NO:2189 and ethylene-bridged nucleic acid (ENA).  
However, Kordasiewicz et al. do not teach “ethylene-bridged nucleic acid as a pyrimidine nucleotide,” as recited by instant claim 6. 
Morita et al. teach synthesis of a novel nucleoside, 2’O, 4’-C-ethylene-bridged thymidine nucleic acid, a pyrimidine nucleotide, that has a high-affinity for RNA and is highly nuclease-resistance and note that “more highly nuclease-resistant ENA than BNA/LNA would greatly contribute to the developments of antisense drug.”  (pg. 74, 76)  
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified the teaching of Kordasiewicz et al. in view of Morita et al. and arrive at the claimed invention with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to modify the oligonucleotide of Kordasiewicz et al. to apply a known technique of Morita et al. teaching of using an ethylene-bridged thymidine since it provides increased affinity and stability for improvement to yield predictable results. 
Allowable Subject Matter
	No claims were allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        

/J. E. ANGELL/Primary Examiner, Art Unit 1635